DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/23/2020 has been acknowledged and entered. Claims 10 and 17-25 have been cancelled and new claims 26-30 have been added. Non-final office action on the merits is as follows: 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (U.S. Patent Pub. No. 2016/0336429, from hereinafter Peng”) in view of Pillarisetty et al. (WO 2015/147833 A1, from hereinafter “Pillarisetty”, see U.S. Patent Pub. No. 2017/0125527 used for reference below) in view of Brask et al. (U.S. Patent Pub. No. 2005/0148137, from hereinafter “Brask”).
Regarding Claim 1, Peng in Fig. 1-11 and 15-22 teaches an integrated circuit (IC) comprising: a body (20) of semiconductor material including germanium (¶ 0022); a gate structure on the body, the gate structure including a gate dielectric (not shown but described in ¶ 0043-0047) and a gate electrode (270); a source region and a drain region (240/510) both adjacent to the body such that the body is between the source and drain regions, at least one of the source region and the drain region including n-type impurity; a shallow trench isolation (STI; 50) region adjacent the at least one of the source region and the drain region; a contact structure (320) on the at least one of the source region and the drain region; and a layer of semiconductor material (310/520) distinct from and between the at least one of the source region and the drain region and the contact structure, the semiconductor material including the n-type impurity (¶’s 0015-0056 and 0066-0079). 
Peng is silent with regards to teaching that the semiconductor material of the base includes at least 70% germanium by atomic percentage. 
Pillarisetty in Fig. 1 teaches a similar device (120) comprising a body (104) of semiconductor material including at least 70% germanium by atomic percentage (¶’s 0027-0029). 
In view of the teachings of Pillarisetty, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to Peng to include that the semiconductor material of the base includes at least 70% germanium by atomic percentage because such a high percentage of germanium will help to increase electron and hole mobility in the device as compared to typical silicon or lower germanium concentration SiGe materials. 
Peng is silent with regards to teaching that the semiconductor material of the layer between the source and drain region and the contact structure is a mono-crystalline semiconductor material. 
Brask in Fig. 4-5 teaches a similar device comprising a source and drain region (340/342/536) and a layer of mono-crystalline semiconductor material (410/542) distinct from and on the at least one of the source and drain region in a contact region, the mono-crystalline semiconductor material including an n-type impurity (¶ 0036 and 0054).
In view of the teachings of Brask, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Peng to include that the semiconductor material of the layer between the source and drain region and the contact structure is a mono-crystalline semiconductor material because it is well known in the art that a layer formed on a base structure will often take on the qualities of said base structure including being monocrystalline. In particular, Brask teaches monocrystalline source and drain regions and therefore a monocrystalline semiconductor material is formed on said source and drain region due to the non-selective epitaxial growth process used to form the layer. 
Regarding Claim 2, as in the combination above, Peng teaches wherein the thickness of the layer of monocrystalline semiconductor material (310) is in the range of 5 nanometers to 100 nanometers (¶ 0053 and 0073). 
Regarding Claim 9, Peng teaches wherein the n-type impurity is phosphorous or arsenic (¶ 0038 and 0053). 
Regarding Claim 11, Peng teaches wherein the semiconductor body further includes at least one of silicon, indium, gallium, arsenic, antimony, and nitrogen (¶ 0022). In particular, Peng teaches the body region may comprise SiGe. 
Regarding Claims 12 and 13, Peng teaches that the body region may comprise germanium (¶ 0022) and Pillarisetty teaches a similar device comprising a body (104; Fig. 1) of semiconductor material wherein the body has a high concentration of germanium and a low concentration of tin (¶ 0027-0028). Although, Peng and Pillarisetty fails to specifically teach that the germanium concentration of the semiconductor body is 98 atomic percent or more and that the semiconductor body further includes up to 2% tin by atomic percentage, Pillarisetty does teach a tin concentration of less than 20% and more specifically as low as 3% (¶ 0028). In view of the teachings of Pillarisetty and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include Peng because such concentrations would be easily acknowledged by the teachings of the prior art and it would be within the skill of one in the art to find an optimal concentration of tin in a germanium fin to be within the range as claimed as it will increase electron and hole In re Aller, 105 USPQ 233. 
Regarding Claim 14, Peng teaches wherein in addition to the n-type impurity, the source region and drain region are compositionally distinct from the body, the source region and drain region including at least one of silicon and germanium (¶ 0022 and 0037-0038). In particular, Peng teaches that the body may comprise silicon and SiGe and that the source and drain structures comprises Ge. Furthermore, the source and drain regions are compositionally distinct as they are formed in a different step/on as forming the body region. Furthermore, Pillarisetty teaches wherein in addition to the n-type impurity, the source region and drain region (109/111) are compositionally distinct from the body (106/121), the source region and drain region including at least one of silicon and germanium (¶ 0027-0029, 0033-0035, specifically ¶ 0034).

Claims 3-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng as modified by Brask above, and further in view of Bauer et al. (U.S. Patent Pub. No. 2012/0244688, from hereinafter “Bauer”).
Regarding Claim 3-4, Peng teaches a layer of semiconductor material (310/520) adjacent to sidewalls of the contact structure and between the contact structure and a surface of the STI region, the semiconductor material including the n-type impurity Fig. 13 and 20; ¶ 0052-0053 and 0072-0073) and Brask teaches the layer of semiconductor material on the source and drain regions is formed by a selective deposition process (¶ Peng fails to specifically teach that said layer of semiconductor material on the sidewalls and the STI region is a layer of polycrystalline semiconductor material. 
Bauer in Fig. 3 teaches a method of forming a layer of semiconductor material via selective deposition on a semiconductor body including recessed source/drain regions (114) and on an STI region (110) and sidewalls of an of a trench opening comprising an insulator materials (110/spacers) wherein the layer of semiconductor material adjacent the sidewalls and the STI regions comprises amorphous or polycrystalline and the layer on the source/drain single crystal semiconductor region comprises monocrystalline (¶’s 0036-0037 and 0042-0044). 
In view of the teachings of Bauer, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Peng to include that said layer of semiconductor material on the sidewalls and STI structure is a layer of polycrystalline semiconductor material because this is a mere result of the selective deposition method used to form said layer as taught by the combinations of Peng and Brask above and likely is not the result of innovation. Specifically, due to the method of forming the layer the layer would have amorphous or polycrystalline properties on the STI and insulating sidewalls while possessing microcrystalline properties on the source/drain regions. 
Regarding Claim 5, as in the combination above, Peng teaches wherein the thickness of the layer of poly-crystalline semiconductor material is in the range of 5 nanometers to 100 nanometers (¶ 0053 and 0073).
Regarding Claims 6-7, Peng teaches a layer of semiconductor material (310/520) adjacent to sidewalls of the contact structure and between the contact structure and a surface of the STI region, the semiconductor material including the n-type impurity Fig. 13 and 20; ¶ 0052-0053 and 0072-0073) and Brask teaches the layer of semiconductor material on the source and drain regions is formed by a selective deposition process (¶ 0054). However, Peng fails to specifically teach that said layer of semiconductor material on the sidewalls and the STI region is a layer of amorphous semiconductor material. 
Bauer in Fig. 3 teaches a method of forming a layer of semiconductor material via selective deposition on a semiconductor body including recessed source/drain regions (114) and on an STI region (110) and sidewalls of an of a trench opening comprising an insulator materials (110/spacers) wherein the layer of semiconductor material adjacent the sidewalls and the STI regions comprises amorphous or polycrystalline and the layer on the source/drain single crystal semiconductor region comprises monocrystalline (¶’s 0036-0037 and 0042-0044). 
In view of the teachings of Bauer, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Peng to include that said layer of semiconductor material on the sidewalls and STI structure is a layer of amorphous semiconductor material because this is a mere result of the selective deposition method used to form said layer as taught by the combinations of Peng and Brask above and likely is not the result of innovation. Specifically, due to the method of forming the layer the layer would have amorphous or 
Regarding Claim 8, as in the combination above, Peng teaches wherein the thickness of the layer of amorphous semiconductor material is in the range of 5 nanometers to 100 nanometers.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng as modified by Brask above, and further in view of Kang et al. (U.S. Patent Pub. No. 2015/0031183, from hereinafter “Kang”).
Regarding Claim 15, Peng teaches wherein in addition to the n-type impurity, the source region and the drain region are compositionally different from the body but fails to specifically teach wherein the source region and the drain region further includes at least one of silicon, indium, gallium, arsenic, antimony, and nitrogen. 
Kang teaches a similar device comprising a body (101) of semiconductor material and a source and drain region (150) adjacent to and in contact with the body, the source and drain region including n-type impurity, wherein the source and drain region is compositionally different from the body and further includes at least one of silicon, indium, gallium, arsenic, antimony, and nitrogen (Fig. 2-9). 
In view of the teachings of Kang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Peng to include wherein the source region and the drain region further includes at least one of silicon, indium, gallium, arsenic, antimony, and nitrogen because silicon germanium is a well-known material in the art for its use in forming . 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng as modified by Brask above, and further in view of Glass et al. (U.S. Patent Pub. No. 2013/0285155, from hereinafter “Glass”).
Regarding Claim 16, Peng fails to specifically a computing system comprising the IC.
Glass in Fig. 5 teaches a computing system comprising a similar IC (taught in Fig. 2-4; ¶’s 0044-0051). 
In view of the teachings of Glass, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Peng to include a computing system comprising the IC because these types of IC’s are well known for the suitability for use in computing systems that require high mobility type transistors.

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Pillarisetty in view of Brask in view of Bauer.
Regarding Claim 26, Peng in Fig. 1-11 and 15-22 teaches an integrated circuit (IC) comprising: a body (20) of semiconductor material including germanium (¶ 0022); a gate structure on the body, the gate structure including a gate dielectric (not shown but described in ¶ 0043-0047) and a gate electrode (270); a source region and a drain ¶’s 0015-0056 and 0066-0079). In particular, Peng teaches that the body may comprise silicon and SiGe and that the source and drain structures comprises Ge. Furthermore, the source and drain regions are compositionally distinct as they are formed in a different step/on as forming the body region.
Peng is silent with regards to teaching that the semiconductor material of the base includes at least 70% germanium by atomic percentage. 
Pillarisetty in Fig. 1 teaches a similar device (120) comprising a body (104) of semiconductor material including at least 70% germanium by atomic percentage (¶’s 0027-0029). Furthermore, Pillarisetty teaches wherein in addition to the n-type impurity, the source region and drain region (109/111) are compositionally distinct from the body (106/121), the source region and drain region including at least one of silicon and germanium (¶ 0027-0029, 0033-0035, specifically ¶ 0034).
Pillarisetty, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Peng to include that the semiconductor material of the base includes at least 70% germanium by atomic percentage because such a high percentage of germanium will help to increase electron and hole mobility in the device as compared to typical silicon or lower germanium concentration SiGe materials. 
Peng is silent with regards to teaching that the semiconductor material of the first layer portion between the source and drain region and the contact structure is a mono-crystalline semiconductor material. 
Brask in Fig. 4-5 teaches a similar device comprising a source and drain region (340/342/536) and a layer of mono-crystalline semiconductor material (410/542) formed by selective deposition that is distinct from and on the at least one of the source and drain region in a contact region, the mono-crystalline semiconductor material including an n-type impurity (¶ 0036 and 0054).
In view of the teachings of Brask, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Peng to include that the semiconductor material of the first layer portion between the source and drain region and the contact structure is a mono-crystalline semiconductor material because it is well known in the art that a layer formed on a base structure will often take on the qualities of said base structure including being monocrystalline. In particular, Brask teaches monocrystalline source and drain regions and therefore a monocrystalline semiconductor material is formed on said source and drain region due to the non-selective epitaxial growth process used to form the layer. 
Peng fails to specifically teach that said second layer portion of semiconductor material on the sidewalls of the contact structure comprises polycrystalline or amorphous semiconductor material. 
Bauer in Fig. 3 teaches a method of forming a layer of semiconductor material via selective deposition on a semiconductor body including recessed source/drain regions (114) and on an STI region (110) and sidewalls of an of a trench opening comprising an insulator materials (110/spacers) wherein the layer of semiconductor material adjacent the sidewalls and the STI regions comprises amorphous or polycrystalline and the layer on the source/drain single crystal semiconductor region comprises monocrystalline (¶’s 0036-0037 and 0042-0044). 
In view of the teachings of Bauer, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Peng to that said second layer portion of semiconductor material on the sidewalls of the contact structure comprises polycrystalline or amorphous semiconductor material because this is a mere result of the selective deposition method used to form said layer as taught by the combinations of Peng and Brask above and likely is not the result of innovation. Specifically, due to the method of forming the layer the layer would have amorphous or polycrystalline properties on the STI and insulating sidewalls while possessing microcrystalline properties on the source/drain regions. 
Regarding Claim 27, as in the combination above, Peng teaches wherein the second layer portion is between the contact structure and a surface of the region of insulation material (50; Fig. 9 and 20) and based on the teachings of Peng as Brask and Bauer it would be obvious that the layer portion the region of insulation material would be polysilicon or amorphous as shown above.
Regarding Claim 28, Peng teaches wherein the n-type impurity comprises phosphorous (¶ 0038 and 0053).

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Pillarisetty in view Glass in view of Brask in view of Bauer.
Peng in Fig. 1-11 and 15-22 teaches an integrated circuit (IC) comprising: a body (20) of semiconductor material including germanium (¶ 0022); a gate structure on the body, the gate structure including a gate dielectric (not shown but described in ¶ 0043-0047) and a gate electrode (270); a source region and a drain region (240/510) adjacent to and in contact with the body, the source and drain structure including n-type impurity, wherein in addition to the n-type impurity, the source and drain structure is compositionally distinct from the body, the source or drain structure including at least one of silicon, germanium, indium, gallium, arsenic, antimony, and nitrogen; a region of insulation material (50/260) adjacent to the source or drain structure; a contact structure (320) on the source and drain structure and a first layer portion of semiconductor material (310/520) distinct from and between the contact structure and the source or drain structure, the semiconductor material including the n-type impurity; and a second layer portion of the semiconductor material (310/520) adjacent to sidewalls of the contact structure, the semiconductor material including the n-type impurity (¶’s 0015-0056 and 0066-0079). In particular, Peng teaches that the body may comprise silicon 
Peng is silent with regards to teaching that the semiconductor material of the base includes at least 70% germanium by atomic percentage. 
Pillarisetty in Fig. 1 teaches a similar device (120) comprising a body (104) of semiconductor material including at least 70% germanium by atomic percentage (¶’s 0027-0029). Furthermore, Pillarisetty teaches wherein in addition to the n-type impurity, the source region and drain region (109/111) are compositionally distinct from the body (106/121), the source region and drain region including at least one of silicon and germanium (¶ 0027-0029, 0033-0035, specifically ¶ 0034).
In view of the teachings of Pillarisetty, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Peng to include that the semiconductor material of the base includes at least 70% germanium by atomic percentage because such a high percentage of germanium will help to increase electron and hole mobility in the device as compared to typical silicon or lower germanium concentration SiGe materials. 
Peng fails to teach wherein the body includes one or more nanowires or nanoribbons and wherein the gate structure is wrapped around the one or more nanowires or nanoribbons. 
Glass in Fig. 4 teaches a similar device comprising a body (660) of semiconductor material, the body including one or more nanowires (Fig. 4C-D) and a gate structure (640) wrapped around the one or more nanowires (¶ 0043). 
Glass, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Peng to include wherein the body includes one or more nanowires or nanoribbons and wherein the gate structure is wrapped around the one or more nanowires or nanoribbons because modifying the fin type device of Peng to be a GAA type device including nanowires is well known in the art as such a transistor can provide different characteristics such as improved mobility. Furthermore, Peng even teaches that the technologies taught are also applicable to stacked nanowire transistors (¶ 0019). 
Peng is silent with regards to teaching that the semiconductor material of the first layer portion between the source and drain region and the contact structure is a mono-crystalline semiconductor material. 
Brask in Fig. 4-5 teaches a similar device comprising a source and drain region (340/342/536) and a layer of mono-crystalline semiconductor material (410/542) formed by selective deposition that is distinct from and on the at least one of the source and drain region in a contact region, the mono-crystalline semiconductor material including an n-type impurity (¶ 0036 and 0054).
In view of the teachings of Brask, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Peng to include that the semiconductor material of the first layer portion between the source and drain region and the contact structure is a mono-crystalline semiconductor material because it is well known in the art that a layer formed on a base structure will often take on the qualities of said base structure including being Brask teaches monocrystalline source and drain regions and therefore a monocrystalline semiconductor material is formed on said source and drain region due to the non-selective epitaxial growth process used to form the layer. 
Peng fails to specifically teach that said second layer portion of semiconductor material on the sidewalls of the contact structure comprises polycrystalline or amorphous semiconductor material. 
Bauer in Fig. 3 teaches a method of forming a layer of semiconductor material via selective deposition on a semiconductor body including recessed source/drain regions (114) and on an STI region (110) and sidewalls of an of a trench opening comprising an insulator materials (110/spacers) wherein the layer of semiconductor material adjacent the sidewalls and the STI regions comprises amorphous or polycrystalline and the layer on the source/drain single crystal semiconductor region comprises monocrystalline (¶’s 0036-0037 and 0042-0044). 
In view of the teachings of Bauer, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Peng to that said second layer portion of semiconductor material on the sidewalls of the contact structure comprises polycrystalline or amorphous semiconductor material because this is a mere result of the selective deposition method used to form said layer as taught by the combinations of Peng and Brask above and likely is not the result of innovation. Specifically, due to the method of forming the layer the layer would have amorphous or polycrystalline properties on the STI and insulating sidewalls while possessing microcrystalline properties on the source/drain regions. 
Regarding Claim 30, as in the combination above, Peng teaches wherein the second layer portion is between the contact structure and a surface of the region of insulation material (50; Fig. 9 and 20) and based on the teachings of Peng as modified by Brask and Bauer it would be obvious that the layer portion the region of insulation material would be polysilicon or amorphous as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 27, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894